Per Curiam.
Applicant passed the February 2005 New York State Bar exam and has been certified for admission to this Court by the New York State Board of Law Examiners.
After holding a hearing on the application, the Committee on Character and Fitness issued a decision recommending that applicant be denied admission. Applicant now petitions this Court for an order granting his application for admission notwithstanding the Committee’s decision (see 22 NYCRR 805.1 [m]).
We deny the petition. Our review of the record indicates that the Committee fully and reasonably assessed applicant’s character and fitness before disapproving his application for admission. The character and fitness concerns raised by the application include allegations of domestic violence and threats against judges resulting in applicant’s criminal conviction. Under all the circumstances, we are not satisfied that applicant possesses the character and general fitness requisite for an attorney and counselor-at-law (see Judiciary Law § 90 [1] [a]).
Her cure, J.P., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the petition is denied.